      Case 1:20-cv-00830-DAD-JLT Document 7 Filed 03/08/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   LAKSHMI SINGH SANDHU,                            No. 1:20-cv-00830-DAD-JLT (HC)
12                      Petitioner,
13           v.                                       ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS AND DISMISSING
14   KAPUR CASTRO SANDHU,                             PETITION
15                      Respondent.                   (Doc. No. 6)
16

17

18           Petitioner Lakshmi Singh Sandhu is a state prisoner proceeding pro se and in forma

19   pauperis with a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. The matter was

20   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule

21   302.

22           On June 30, 2020, after a preliminary review of the pending petition pursuant to Rule 4 of

23   the Rules Governing § 2254 Cases, the assigned magistrate judge issued findings and

24   recommendations, recommending that the pending petition be dismissed for lack of jurisdiction.

25   (Doc. No. 6.) The findings and recommendations were served on petitioner and contained notice

26   that any objections thereto were to be filed within twenty-one (21) days of service. (Id. at 3.) No

27   objections have been filed, and the time in which to do so has now passed.

28   /////
                                                      1
      Case 1:20-cv-00830-DAD-JLT Document 7 Filed 03/08/21 Page 2 of 3


 1           In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), the court has conducted a

 2   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

 3   findings and recommendations are supported by the record and proper analysis.

 4           The court now turns to whether a certificate of appealability should issue. A prisoner

 5   seeking a writ of habeas corpus has no absolute entitlement to appeal a district court’s denial of

 6   his petition, as an appeal is only allowed under certain circumstances. See 28 U.S.C. § 2253;

 7   Miller-El v. Cockrell, 537 U.S. 322, 335-336 (2003). In addition, Rule 11 of the Rules Governing

 8   Section 2254 Cases requires that a district court issue or deny a certificate of appealability when

 9   entering a final order adverse to a petitioner. See also Ninth Circuit Rule 22-1(a); United States v.

10   Asrar, 116 F.3d 1268, 1270 (9th Cir. 1997).

11           If, as here, a court denies relief to a habeas petitioner, the court may only issue a

12   certificate of appealability when “the applicant has made a substantial showing of the denial of a

13   constitutional right.” 28 U.S.C. § 2253(c)(2). To make a substantial showing, the petitioner must

14   establish that “reasonable jurists could debate whether (or, for that matter, agree that) the petition

15   should have been resolved in a different manner or that the issues presented were ‘adequate to

16   deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484 (2000)

17   (quoting Barefoot v. Estelle, 463 U.S. 880, 893 (1983)).

18           In the present case, the court concludes that petitioner has not made the required

19   substantial showing of the denial of a constitutional right to justify the issuance of a certificate of

20   appealability. Reasonable jurists would not find the court’s determination that petitioner is not
21   entitled to federal habeas corpus relief wrong or debatable, and they would not conclude that

22   petitioner is deserving of encouragement to proceed further. The court therefore declines to issue

23   a certificate of appealability.

24           Accordingly:

25           1.      The findings and recommendations issued on June 30, 2020 (Doc. No. 6) are

26                   adopted in full;
27           2.      The petition for writ of habeas corpus is dismissed for lack of jurisdiction;

28           3.      The court declines to issue a certificate of appealability; and
                                                        2
     Case 1:20-cv-00830-DAD-JLT Document 7 Filed 03/08/21 Page 3 of 3


 1        4.    The Clerk of the Court is directed to close this case.

 2   IT IS SO ORDERED.
 3
       Dated:   March 8, 2021
 4                                                    UNITED STATES DISTRICT JUDGE

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                  3
